Citation Nr: 1615302	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board previously remanded this matter for development in October 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's bilateral hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in August 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the October 2014 remand have been undertaken.  A VA examination was conducted in June 2015, an addendum opinion was obtained in October 2015, and updated VA treatment records were obtained.  Additionally, by letter dated October 2014 the Agency of Original Jurisdiction asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his bilateral hearing loss disability, to specifically include any clinicians located in Minot, North Dakota, and to provide a release for each provider.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran claims that his current bilateral hearing loss is related to his exposure to noise in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs include an enlistment whisper test performed in January 1960 that revealed normal hearing with a score of 15/15.  The record also contains a February 1960 audiogram.  When converted to ISO-ANSI standards, the audiogram showed pure tone thresholds of 20, 15, 15, 10, and 30 decibels in the left ear and 15, 10, 10, 10, and 10 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  In November 1962 in conjunction with his separation from service, the Veteran underwent audiological testing again.  When converted to ISO-ANSI standards, the separation audiogram showed pure tone thresholds of 15, 15, 10, and 20 decibels in the left ear and 15, 15, 10, and 5 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz.  The Veteran denied ear and hearing problems in his November 1962 medical history report, and his STRs document no complaints of or treatment for hearing loss during his period of service.  

The first post-service mention of hearing loss in the record is a November 2011 audiogram performed by Professional Hearing Services in Minot, North Dakota, which revealed bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.
	
The Veteran was afforded a VA contract examination in October 2012 in connection with the pending claim.  At that time the Veteran reported that he had difficulty understanding people if he was not looking at them and that he generally heard other people's speech as mumbled.  After performing audiological testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but found that the Veteran's hearing loss was unrelated to his military service.  In support thereof the examiner noted that the Veteran did not have a hearing loss disability in service and that there were no threshold shifts in the Veteran's hearing acuity during service.

At the June 2014 Board hearing the Veteran noted his in-service exposure to artillery fire on the rifle range and his exposure to heavy equipment noise throughout service.  He also noted that a clinician from Minot, North Dakota, told him that his hearing loss was related to his service.

Pursuant to the October 2014 Board remand, another VA examination was performed in June 2015.  After examining the Veteran and reviewing the record, the June 2015 examiner opined that the Veteran's bilateral hearing loss was unrelated to service.  In support of the opinion, the examiner noted review of the Veteran's in-service audiograms and the fact that there were no significant thresholds shifts between entrance to and separation from service.  The examiner further opined that "[t]here is no such condition as delayed onset hearing impairment."

An addendum opinion was provided by a third examiner in October 2015.  After noting the Veteran's lay contentions regarding his exposure to artillery and construction noise in service and reviewing the record including the two prior examination reports, the October 2015 examiner also opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his military service.  Initially, the examiner noted that the Veteran's military occupational specialty (Engineering Equipment Repairman) has been recognized to entail a high probability of hazardous noise exposure and that the Veteran was not provided hearing protection.  However, the examiner also noted that audiometric tests revealed that the Veteran had normal hearing for VA purposes throughout his military career without significant threshold shifts (as defined by the National Institute for Occupational Safety and Health), that there was no indication that the Veteran had hearing loss after service until November 2011, and that he was exposed to heavy equipment noise in his civilian occupation.  Finally, the examiner cited the Institute of Medicine study on Military Noise Exposure in 2005 that found there was no scientific evidence to support delayed onset of noise induced hearing loss.  Ultimately, the examiner stated that it is less likely as not that the Veteran's bilateral hearing impairment was caused or aggravated by military noise exposure.

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

The Board finds that the opinion of the October 2015 VA examiner provided after reviewing the claims file and the other examination reports of record is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the October 2015 examiner's opinion is supported by the opinions of October 2012 examiner and the June 2015 examiner.  

While the Veteran has reported that a doctor in Minot, North Dakota, has linked his hearing loss to service, no such opinion has been submitted for review and comparison, nor has a rationale for that opinion been provided.  Thus, the Board affords the undocumented opinion little, if any, probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges that the Veteran was most likely exposed to excessive noise during service, and that he is competent to report the circumstances of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, the Veteran has not, in fact, argued that he experienced any symptoms of hearing loss in service aside from pressure in his ears after firing range exercises.  Rather, it is apparently his belief that the symptoms he experienced after service were caused by in-service noise exposure.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the severity and etiology of such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, the most probative evidence demonstrates that the Veteran's bilateral hearing loss did not manifest until many years after service and was not caused by his in-service exposure to noise.  Accordingly, the preponderance of the evidence is against the claim, and it is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


